Title: From George Washington to Brigadier General William Woodford, 12 October 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir.
          Head Quarters—West-point [12 Oct. 1779]
        
        I have received your favor of the 11th.
        It appears to me that your present position is such as to afford a proper support to the infantry, and preserve at the same time some relation to the succour of this post. These were the two principal objects we had in view. A more remote one was the prevention of the enemy’s retreat by land from Stoney point, should any circumstances compel them to this measure. You will however have advice from General Wayne or in some other manner when this should become the chief object of your attention. At present you will take no notice of the matter. Tho’ the event is wholly uncertain it should nevertheless be kept secret. I am Dr Sir
        
          G.W.
        
      